Citation Nr: 1401280	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  07-18 678	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left ankle disability, to include as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to November 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

These claims were previously before the Board in May 2011 at which time they were remanded for additional development.  Subsequent to a June 2012 supplemental statement of the case, the claims were remitted to the Board for further appellate review.  

In the May 2011 remand, the Board also remanded the issue of entitlement to service connection for bilateral hearing loss.  While this claim was in remand status, the RO issued a June 2012 rating decision wherein service connection for bilateral hearing loss was granted.  As this constitutes a full grant of the benefits sought on appeal, further appellate review of this issue is moot.

Additional evidence was associated with the claims file subsequent to the most recent supplemental statement of the case (SSOC) in June 2012.  The evidence is a July 2013 VA compensation examination in connection with an unrelated peripheral neuropathy claim and an August 2013 orthopedic consultation.  Because the evidence is not pertinent to the hypertension claim decided herein and does not have a bearing on the issue, a remand for another SSOC is not required for this issue.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2013).

The issue of entitlement to service connection for left ankle disability, to include as secondary to diabetes mellitus, type II, will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.



FINDING OF FACT

The most probative competent evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's hypertension is etiologically related to the his active duty, or that it is at least as likely as not that the Veteran's hypertension is proximately due to, or aggravated beyond its natural course by, his service-diabetes mellitus type II.



CONCLUSION OF LAW

Hypertension was not incurred in the Veteran's active duty, and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist, and Due Process

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Prior to the initial adjudication of the claim at issue herein, the RO's October 2005 letter advised the Veteran of the necessary information and evidence to substantiate a claim of service connection for hypertension, including on a secondary basis.  While the notice did not refer to criteria for assigning disability ratings or effective dates, neither of these questions is not now before the Board.  Additionally, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

Additionally, the Veteran was provided a VA examination regarding his hypertension in July 2011 pursuant to the Board's May 2011 remand.  The examiner reviewed the Veteran's relevant service and post-service treatment records, considered the Veteran's statements, and performed a thorough clinical evaluation, including considering aggravation and other potential etiologies, such as diabetes mellitus, type II.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the Board finds that the July 2011 VA examination is adequate for purposes of adjudicating the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that it may proceed to an adjudication of the hypertension claim on the merits.

During the pendency of this appeal, the Veteran claimed that his current hypertension was incurred either in or due to his active duty, or was caused or aggravated by his service-connected diabetes mellitus, type II.  In May 2011, the Board remanded the Veteran's claim for further development.  Specifically, the Board directed the RO to ask the Veteran to identify all VA and non-VA medical service providers who have treated him for hypertension since February 2006.  The RO was then asked to obtain all identified records that were not already associated with the claims file.  Thereafter, the Board directed the RO to provide the Veteran a VA examination in order to obtain an opinion addressing the etiological questions presented by the Veteran's claim.  Following the examination, the RO was to readjudicate the Veteran's claim and, if any benefit remained denied, issue a supplemental statement of the case to the Veteran and his representative.  After a reasonably opportunity to respond thereto, the RO was directed to return the Veteran's claim to the Board for further appellate review.

While the Veteran's claim was in remand status, the RO sent him a May 2011 letter wherein he was requested to identify treatment providers who had treated him for hypertension since February 2006.  Of the records identified by the Veteran in response to the RO's May 2011 letter, the RO obtained all those that were not already associated with his claims file.  These records have been associated with the claims file.  The RO then provided the Veteran a VA examination that was administered in July 2011.  Upon readjudication, the RO confirmed and continued the denial of the Veteran's claim, after which a June 2012 supplemental statement of the case was issued.  The Veteran's claim was then remitted to the Board.  Based on the above, the Board finds that the RO substantially complied May 2011 remand directives and, thus, a remand of this claim for corrective actions is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board will now address the merits of the Veteran's claim.


II. Analysis

Generally, service connection may be granted on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be granted on presumptive bases.  Certain chronic diseases, such as hypertension, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  While certain disease may be presumed to be service connected for veterans exposed to certain herbicide agents, which is presumed to have occurred for the Veteran due to his Vietnam service, hypertension is expressly excluded from the disease list.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(e) at Note 3 (2013) (ischemic heart disease does not include hypertension).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The evidence of record includes current diagnoses of hypertension.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, there is no need for further discussion with respect to this aspect of service connection as it has been established.

The salient issues with respect to the Veteran's claim of entitlement to service connection for hypertension are (1) whether it was incurred in or due to his active duty; and (2) whether it was caused or aggravated by his service-connected diabetes mellitus, type II.  The Board will focus its analysis on these questions.  The evidence of record includes three competent opinions of record addressing the etiological relationship between the Veteran's hypertension and his active duty and his service-connected diabetes mellitus, type II.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons therefore are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

In February 2006, the Veteran underwent a VA examination primarily with respect to his diabetes mellitus, type II.  During the examination, the Veteran indicated that he was first provided a diagnosis of hypertension sometime in 2004.  Ultimately, the examiner rendered a diagnosis of essential hypertension.  The examiner then observed that the Veteran's hypertension was first diagnosed after the onset of his diabetes mellitus, type II, and that there was no evidence demonstrating the presence of renal disease.  Consequently, the examiner opined that the Veteran's hypertension was not due to his diabetes mellitus, type II.  The examiner did not provide an opinion as to direct service connection or aggravation.  Although the examiner was not able to review the claims file, the opinion was based on an accurate history including the Veteran's assertions and a thorough clinical evaluation.  Further, the examiner considered the etiological relationship between the Veteran's hypertension and his diabetes mellitus, type II, to include discussing the significance of the absence of renal disease.  As such, the Board finds that the February 2006 VA examiner's opinion is highly probative with respect to secondary service connection causation, but not as to direct service connection or aggravation as no such opinions were rendered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

According to a June 2007 statement from D.C. Lesseski, M.D., the Veteran presented with a "recent" history of hypertension, for which he had received treatment since August 2004.  Ultimately, the doctor stated that he could say, with a reasonable degree of medical certainty, that it appears as likely as not that the Veteran's hypertension is a result of his diabetes mellitus, type II.  Given that the doctor the used the word "appears" in the rendered opinion, the Board finds that the June 2006 opinion is speculative, even when counterbalanced against his use of the phrase "with a reasonably degree of medical certainty."  Further, Dr. Lesseski did not address the etiological significance of the lack of evidence demonstrating that the Veteran experiences renal disease, or provide any substantial rationale or explanation for the opinion.  As such, based on the forgoing, the Board finds that the probative value of Dr. Lesseski's opinion is diminished.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); Nieves-Rodriguez, 22 Vet. App. at 304.

The third opinion addressing the salient etiological questions presented by the Veteran's claim was provided by the July 2011 VA examiner.  After reviewing the Veteran's claims file and the Veteran's assertions, and after administering a thorough clinical examination, the examiner rendered a diagnosis of essential hypertension.  The examiner then opined that the Veteran's hypertension was not caused by or a result of his active duty.  In so concluding, the examiner observed that the Veteran's in-service blood pressure readings were normal.  The examiner then opined that the Veteran's hypertension was "less likely as not (less than 50/50 probability)" caused by, a result of, or aggravated beyond the natural progression by his service-connected diabetes mellitus, type II.  In reaching this conclusion, the examiner observed that the Veteran's hypertension had not worsened, as was evidenced by the fact that his medications were stable.  Although the examiner noted that the Veteran's prescription diuretic had been increased, this was due to fluid or edema, not blood pressure elevation.  Further, the examiner noted the absence of renal disease, which supported the conclusion that the diagnosis was essential hypertension and, thus, it was not etiologically related to his service-connected diabetes mellitus, type II.  The Board finds that the July 2011 VA examiner's opinion is highly probative as it considered all of the relevant evidence of record and included thorough rationales for the opinions provided.  Nieves-Rodriguez, 22 Vet. App. at 304.  

The Board is persuaded by the February 2006 and July 2011 VA examiners' opinions and, accordingly, finds that service connection for hypertension is not warranted on a direct basis, a secondary basis, or based on aggravation.  Schoolman, 12 Vet. App. at 310-11; Evans, 12 Vet. App. at 31; Winsett, 11 Vet. App. at 424-25.  Additionally, the Board finds that the evidence does not show that hypertension manifested to a compensable degree within one year of the Veteran's separation from service.  Instead, the evidence shows that it manifested many years after service.  Thus, service connection for hypertension is also not warranted on a presumptive basis for chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, the evidence does not show a continuity of symptomatology, such as high blood pressure readings, since service.  Thus, service connection is not warranted under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

To the extent that the Veteran asserts that his hypertension is related to his active duty service or was caused or aggravated by his service-connected diabetes mellitus, type II, the Board finds that the matter of the determination of the origin of hypertension, where the credible evidence first demonstrates such disorder many years after service is more suited to the realm of medical, rather than lay expertise.  The precise determination of etiology is too complex for a layperson to proffer a competent opinion, as is the question of whether hypertension has been aggravated beyond its natural course.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions of such.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's assertions do not constitute competent etiological evidence or evidence of aggravation in this case. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for hypertension, to include as secondary to diabetes mellitus, type II, is denied.


REMAND

The Veteran was scheduled for and underwent a VA examination is July 2011 with respect to his claim of entitlement to service connection for left ankle disability, to include as secondary to diabetes mellitus, type II.  Although the VA examiner indicated that the claims file had been reviewed, there was no indication that the examiner considered all of the relevant evidence of record.  Specifically, the evidence of record included assertions by the Veteran and a January 2006 opinion that the Veteran's service-connected diabetes mellitus, type II, aggravated his left ankle disability in so far as it hinder his recovery from injury, which rendered his left ankle susceptible to re-injury.  As such, unlike the hypertension claim, the Board finds that the July 2011 VA examination is not adequate and, thus, a remand is required in order to obtain a supplemental opinion from the VA examiner.  See Barr, 21 Vet. App. at 311; Stegall, 11 Vet. App. at 271.

Accordingly, this issue is REMANDED for the following actions:

1.  The RO should contact the July 2011 VA examiner in order to obtain a supplemental opinion.  The claims folder and a copy of this remand must be made available to the examiner for review.  The examiner should review all the evidence of record, to include the Veteran's service treatment records, assertions by the Veteran and the January 2006 opinion.  After reviewing of the evidence of record, the examiner is requested to offer an opinion as to whether the Veteran's current left ankle disability was aggravated beyond its natural course by his service-connected diabetes mellitus, type II.  In so doing, the examiner should specifically address the evidence of record concerning the Veteran's diabetes mellitus, type II, hindering his recovery following left ankle injuries and, thus, increasing the likelihood of re-injuring his left ankle.  A complete rationale for any opinion expressed must be provided.

2.  Once the above action has been completed, the RO must re-adjudicate the Veteran's claim, taking into consideration any newly acquired evidence.  If the benefit sought remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


